Case 1:20-cv-20284-MGC Document 1 Entered on FLSD Docket 01/22/2020 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                            CASE NO.:

 GIENCOURT INVESTMENTS, S.A.,
         Petitioner
 v.
 IMAX CORPORATION,
         Respondent.

                      APPLICATION OF GIENCOURT INVESTMENTS, S.A.
                        FOR CONFIRMATION OF ARBITRAL AWARDS

       1.       Giencourt Investments, S.A. (“Giencourt”) respectfully moves pursuant to 9

 U.S.C. § 207, to confirm the Partial Final Award issued in its favor and against respondent

 IMAX Corporation (“IMAX”) on February 7, 2017 and the Final Award issued in its favor and

 against IMAX on July 21, 2017, (collectively, the “Arbitral Awards”). In support of its

 application, Giencourt states as follows and submits the accompanying memorandum of law:

                                 Parties, Jurisdiction, and Venue

       2.       Giencourt is a corporate entity incorporated pursuant to the laws of the Republic

 of Panama.

       3.       IMAX is a corporation organized pursuant to the laws of Canada.

       4.       This is an application to confirm an arbitral award rendered in Miami, Florida in

 favor of Giencourt and against IMAX.          The amount in controversy exceeds $75,000.00,

 exclusive of interest and costs. The court has original jurisdiction over this application pursuant

 to 9 U.S.C. § 203 because both Canada and the Republic of Panama                are parties to the

 Convention on the Recognition and Enforcement of Foreign Arbitral Awards done in New York

 on June 10, 1958 (the “Convention”) and the Arbitral Awards are within the scope of the




 601508474.1
Case 1:20-cv-20284-MGC Document 1 Entered on FLSD Docket 01/22/2020 Page 2 of 6




 Convention.

       5.       This application is brought as a motion pursuant to 9 U.S.C. § 6.

       6.       Venue is proper in this judicial district pursuant to, inter alia, 9 U.S.C. § 204

 because the Arbitral Awards were made in Miami, Florida.

                               THE PARTIES’ AGREEMENTS

       7.       Giencourt and IMAX first established a business relationship in 2005 when they

 entered into the Master Agreement, dated December 15, 2005 (the “Original Agreement”), to

 develop and open three IMAX theaters in the Republic of Chile or the Bolivarian Republic of

 Venezuela. The Original Agreement is attached hereto as Exhibit “A”.

       8.       Giencourt and IMAX later entered into a Master Development Agreement for the

 Purchase and Sale and Maintenance of IMAX Digital MPX Projection Systems and a Trademark

 License on March 1, 2008 (the “Master Agreement”). The Master Agreement is attached hereto

 as Exhibit “B”.

       9.       The Master Agreement was subsequently modified by an Amended and Restated

 Master Development Agreement, dated January 1, 2012, and again by an Amended and Restated

 Master Development Agreement for the Purchase and Sale and Maintenance of IMAX Digital

 Projection Systems and Trademark License, dated February 20, 2013 (the “Contract”). The

 Contract is attached hereto as Exhibit “C”.

       10.      Section 18.12 of the Contract provided for arbitration between the parties as

 follows:

         This Agreement shall be construed according to the law of the Province of
         Ontario, Canada, and the parties agree that the provision of the United
         Nations Convention on the International Sale of Goods (also known as the
         “Vienna Sales Convention”) shall not apply to the subject matter of this
         Agreement. Any dispute under this Agreement not settled by negotiations
         between the parties shall be submitted to final and binding arbitration


                                                 2
 601508474.1
Case 1:20-cv-20284-MGC Document 1 Entered on FLSD Docket 01/22/2020 Page 3 of 6




         pursuant to the rules of the American Arbitration Association of America
         (“AAA”). Such arbitration proceedings shall be before three (3) arbitrators
         appointed by the AAA, in proceedings in Miami, Florida to be conducted
         in the English language.

         See Exhibit “C”.

       11.        Because Giencourt is a corporation organized under the law of the Republic of

 Panama and IMAX is a corporation organized under the law of Canada, the arbitration proceeded

 under the 2009 ICDR Arbitration Rules1.

       12.        The parties ratified their agreement to arbitrate on a December 3, 2013 conference

 call with the ICDR by agreeing to confirm that the ICDR Rules would apply to the case.

                         CONFIRMATION OF THE ARBITRAL AWARD

       13.        On November 11, 2013, Giencourt submitted a Demand for Arbitration and

 Statement of Claim to the International Centre for Dispute Resolution, American Arbitration

 Association against IMAX. Giencourt submitted an Amended Demand for Arbitration and

 Statement of Claim on January 3, 2014. The Amended Demand for Arbitration and Statement

 of Claim is attached as Exhibit “D”.

       14.        On January 23, 2014 IMAX submitted its Statement of Defense and

 Counterclaim. See Exhibit “E”.

       15.        Pursuant to the parties’ arbitration agreement and the ICDR Rules, a three-person

 arbitral tribunal was appointed consisting of Professor Franco Ferrari, John E. O’Neill and Klaus

 Reichert SC.

       16.        A final hearing was held, on due notice to the parties, in Miami, Florida from

 December 14 through December 18, 2015. Both parties appeared, were represented by counsel,

 offered testimony and other evidence, and otherwise participated in the hearing.
 1
  International Centre for Dispute Resolution ("ICDR"), International Arbitration Rules (2009) (hereinafter "ICDR
 Rules" or "2009 Rules").


                                                        3
 601508474.1
Case 1:20-cv-20284-MGC Document 1 Entered on FLSD Docket 01/22/2020 Page 4 of 6




        17.     On February 7, 2017 the arbitral tribunal issued a Partial Final Award, and on July

 21, 2017 the arbitral tribunal issued a Final Award resolving the parties’ claims. The Arbitral

 Awards rejected IMAX’s claims. The Arbitral Awards are attached hereto as Composite Exhibit

 “F”.

        18.     The Partial Final Award held as follows:

         A. We declare that there is a valid and enforceable settlement agreement
         between Giencourt Investments, S.A. and IMAX Corporation.

         B. We dismiss the prayer for relief advanced by the IMAX Corporation in
         this arbitration save for its claim for costs, which are held over for
         disposition by later award or awards, and we reserve jurisdiction to decide
         such claims for costs.

         C. We hold over for disposition by a later award or awards the prayers for
         relief advanced by Giencourt Investments, S.A. in this arbitration: (a)
         seeking an order directing performance of this settlement agreement
         declared at A. above; and (b) claims for costs. We reserve jurisdiction to
         decide such claims.

         See Composite Exhibit “F”.

        19.     The Final Award (a) confirmed the existence of the settlement agreement between

 Giencourt and IMAX; and (b) ordered IMAX to pay Giencourt $971,525.38 for arbitration costs.

 The Final Award further clarified that the arbitral tribunal did not have jurisdiction to: (a) direct

 the parties to perform under the settlement agreement; or (b) award Giencourt amounts that have

 become due under the agreement. Id.

        20.     IMAX then sought to vacate the tribunal's two unanimous Arbitral Awards and

 filed a Petition to Vacate Arbitration Awards in the United States District Court of the Southern

 District of Florida on October 17, 2017. See Exhibit “G”.

        21.     Upon review of the parties’ briefs and after oral argument held on June 27, 2019,

 Magistrate Judge Chris McAliley issued a Report and Recommendation recommending denial of



                                                  4
 601508474.1
Case 1:20-cv-20284-MGC Document 1 Entered on FLSD Docket 01/22/2020 Page 5 of 6




 IMAX’s Motion to Vacate Arbitration Award. The Magistrate Judge’s Report and

 Recommendation was adopted by the Court on January 10, 2020. The Report and

 Recommendation and order adopting same are attached hereto as Composite Exhibit “H”.

       22.     The Arbitral Awards resolve, pursuant to the written arbitration agreement, a

 dispute concerning commercial matters.

       23.     IMAX has not complied with the Arbitral Awards.

       24.     No basis exists for vacating, modifying, or correcting the Arbitral Awards.

 Moreover, as set forth in paragraphs 20-21 above, IMAX’s Motion to Vacate the awards was

 denied.

       25.     Accordingly, the Court should enter judgment confirming the Arbitral Awards

 pursuant to 9 U.S.C. § 207.




                          THIS SPACE INTENTIONALLY LEFT BLANK.




                                             5
 601508474.1
Case 1:20-cv-20284-MGC Document 1 Entered on FLSD Docket 01/22/2020 Page 6 of 6




                                         CONCLUSION

       26.      For the foregoing reasons, Giencourt respectfully requests an Order and Judgment

 (a) confirming the Arbitral Awards; (b) directing IMAX to complete a debtor information form

 as specified in Fla. R. Civ. P. 1.560(c) and Form 1.977 (see Fed. R. Civ. P. 69(a)); and (c)

 granting such other relief as the Court may deem just and equitable.



 Dated: January 22, 2020                      Respectfully submitted,

                                              BRYAN         CAVE       LEIGHTON
                                              PAISNER LLP
                                              200 South Biscayne Blvd., Suite 400
                                              Miami, FL 33131
                                              Tel: (786) 322-7500
                                              Fax: (786) 322-7501

                                              By: Pedro J. Martinez-Fraga
                                                Pedro J. Martinez-Fraga
                                                Florida Bar No. 752282
                                                pedro.martinezfraga@bclplaw.com
                                                C. Ryan Reetz
                                                Florida Bar No. 934062
                                                ryan.reetz@bclplaw.com
                                                Zina Gabsi
                                                Florida Bar No. 73789
                                                zina.gabsi@bclplaw.com
                                              Attorneys for Respondent,
                                              GIENCOURT INVESTMENTS, S.A.


                                 CERTIFICATE OF SERVICE

        I hereby certify that, on January 22, 2020, the foregoing document was served on all
 counsel of record by operation of the Court’s electronic filing system.

                                               /s/ C. Ryan Reetz
                                               C. Ryan Reetz



                                                 6
 601508474.1
